Title: John Adams to John Quincy Adams, 27 April 1783
From: Adams, John
To: Adams, John Quincy



My dear Son
Paris April 27. 1783

Last Night I received your Favour from the Hague of the 22 and I congratulate you, on your Safe Arrival. You have had a long Journey, from Petersbourg, and I hope it has not been a disagreable, nor an unprofitable one. You Should write to Mr. Dana and to me, an Account of the Monies you have taken up and expended upon the Road. Keep the Letter from Mr. Dana to me, till We meet. Mr. Hartley is arrived here, as Min. Plen. from his Britannic Majesty to finish the Peace, and I hope it will not be many Weeks before I Shall See you at the Hague. Yet it may be longer than I wish. In all Events you cannot be better than where you are. Mr. Dumas will have the Goodness to direct your Studies. Let me recommend an immediate Attention to the Greek Testament.
It is my hope and Expectation to return to America as Soon as the definitive Treaty is Signed and I can go to the Hague to exchange Ratifications and take Leave. If We could embark by the Middle of May or beginning of June We should have a Prospect of a pleasant Voyage, after that you know there is danger of Summer Calms. You and I dont yet know what it is to cross the Atlantick without fear of Ennemies. Poor Stevens I fear is lost.
Mr. Thaxter and Mr. Storer Send their Compliments to you upon your Arrival.
I have one Tax to lay upon you, and that is to write me a Short Letter every Post. You Should See as many of the Curiosities at the Hague as you can, and go to Forebourg Loosduinen and Riswick and Schevening.

I am your affectionate Father.
John Adams


Have you learn’d the German? forgot the Dutch?

